Title: From George Washington to the Provisional Executive Council of France, 24 May 1793
From: Washington, George
To: Provisional Executive Council of France



Very great and good friends & allies.
[Philadelphia, 24 May 1793]

The citizen Ternant has delivered to me the letter wherein you inform me that yielding to his desire to serve his country in the

military line, you had determined to recall him from his mission as your Minister plenipotentiary to the U.S. His conduct during the time of his residence in this country has been such as to meet my entire appobation & esteem; and it is with great pleasure I render him the justice of this testimony. in whatever line of service you may hereafter think proper to employ him, I have no doubt he will so conduct himself as to merit well of his country and to obtain it’s favor and protection.
I assure you, with a sincere participation, of the great and constant friendship which these U.S. bear to the French nation, of the interest they feel in whatever concerns their happiness & prosperity, and of their wishes for a perpetual fraternity with them, and I pray god to have them & you, very great & good friends and allies, in his holy keeping.
Written at Philadelphia this 24 day of May in the year of our lord 1793 & of the independence of the U.S. the 17th.

Go. Washington
By the PresidentTh: Jefferson

